Cardona, P. J., Spain and Carpinello, JJ., concur.
Ordered that the judgment is modified, on the law, without costs, by reversing so much thereof as granted summary judgment in favor of defendant David J. Hall and so much thereof as granted summary judgment in favor of defendant Benedictine Hospital dismissing so much of the complaint against said defendant as alleged its vicarious liability for the conduct of defendant David J. Hall; said motions denied to that extent; and, as so modified, affirmed.